Cage 2:19-cv-01813-RSL Document 11. Filed SP /¢) ri d

    

 

FILED

Case 119. Cv-01913 REL wooee_ | MAIL

| MAY 18 202
4 ynetté Cadel exer oft SEATTLE,
4 set wesieR ISTIC OF WASNT
Vo !

 

   

 

 

 

 
 

&,.

 
 

 

   

Francisas §, Zepto
Gebcge Davis
Kelvew\ H Sehnsen
“ Pelco. pf(ftcers &t King County, Wt
Dwogualmcte Vep acs ponent

Ve be be " | |
efenelan Case mw, (19-1913 RSL 3

® Amend Cbmplacn t
F) Anne te Cadet pre-se plaintit, 6” May 3, 9017 At

3-7: 30 Am, was farrasse, Lust, Assaulfe
AM pipet by He VefendarB- fantea-s
Zep eda , Vavis dnd kevén 4 Sehnoen metas

the AVedual nic lasine tn feent of Casine- Staff
bu players by the main Crteanice Or.
C Videetaped by Ca’ge Lamern_fostage vider )

Tt ts haxal te thentily Which bloc did. What be tay
Se they oltd not Ld hie lame » But I Knew
thak he. front ereecer was the més t gcse tve to
wong Me - He VL col my intesmation d huvnan
Ylts and heactec& (ike he diol net Cave ak oll
@ Eviiis Case the vides’s my Yetle and my Wit-
ness « Ever ing that had happened tome find the
iMhianionn treater @ bythe Police is Vicleotaped «ie (ye. ”

    
     
       
     
     
 

™~N

      
             
   
       
   
     
   

 
 

 

     
e &

fn

Y

ON

$e 2:19-cv-01813-RSL Document 11 Filed 05/18/20 Page 2 of 5

_-K -
(bl ater of My human and lyst efutcenal rights
‘0 tes ture Ortide = human réght ;
Me Hfcay brabbed my acu Started |

WES G itlas havd 2 he Conkol, Coueerng.
tem parn ( See yicler fox prow )

ie dy eppeol me br Fhe blobs 01
in

hex prlia. bpp ecex kneeled 6 top of

me prtSsimg me n hurteol my Abelbmen

) As ing. Sa muth pain because Lhave Utesine tums

_almest Cheked me. Tt was hevol te bstathe
. See Cosine Video Lamera fertage } !
They ik the Left Stele of mg head tothe
Fleer Caused me left Lip Cub aryl nese bleeds -
4 Called poco - medic. When théy blesolin flees .
discriminated oywinet | TF beltevesl thet
TEL wexe from anther race ereven ay
Imal Wes Ahyete belive g Vass Weuld nec —

hone te Abused ancl tortured me o BELAuEr

et

pas Sthing at the Casine Wact

a
treoaspertotion. Lasked fhem fey & wale te

pute T Was not doing Ony legal activcpes
rm wet otxrtimimecl . FT was trams port col te
| Castwe by the Castine private bus ane ak
mM they Wank mrt wikneut Trendpey tation 6
rca te go Hhexe anal vetucme te Seale Then
ood te give™a Courtesy ule When & Whi |

ns 90 feet owoy from pointed a meo The Casins Se

ry Co\\ ea the peice When fhe police Came Tasked fe
HA ¢ @

 

polece Saidthrak Seathle i te-

 
®

@
recs

h

$e 2:19-cv-01813-RSL Document 11 Filed 05/18/20 Page 3 of 5

lax pthem tt dvive me vl Said Lam CAE
to get out in the bustus arral high way Hf Stlpualnie

pny Sele , the Casinse- wasmy Horssporfation Onel £ shes

 

ayement etool vetuxy « They Saco that: ue
gereuk . LAM & female. Lt l> 930

/ re mer ming. EF diol net Knew where to starst walk

,l Was ter viny Safety ,m enol Twas
«ed ff ae Ja. Ben /. te D think @

LK art Poe ittimedateo! arn

Viawnrtectol & the Carre

ort on pH

res

aF +

Sok thik. ole |> ved ) 7 fell SCCK a

| awe CV Vemck «> D Keep thinning the bebe Coulal. |

eke gutter nea publéctranspertted ter
Fiytvacy vol HY Dnenolment. LD wat
ateve hep na propody «
Vole cee flee b. pened iy poyerse fe
ae ny wallet anol Fer er
lense Wethout my ecm bss ae hateo

> SB much Whim m olsutol and oseollt Wem «««
Jobe 2 Ladiol rae opal tbecause F was hgpeley.

*.

t Wh
pecravece of ab fe Fe

-nalish ts net niet F Cont he
cs T have of publice (varies
tek O vow

all axe Motes neal HL
exrone VAS" Stacteal (3, 9090. 2 ol. net
aye Cowx<tes MS anol ng Neat
ge Wearol WOM wy Case ond Sone pairs

 

 
Cage 2:19-cv-01813-RSL Document 11 Filed 05/18/20 Page 4 of 5

ttes D wes abustd, assaubled ard (sec han
Zheda , Davis and Jehusen Defendants
ce police & AX of Ki np County  W4-Th
ei clchee ee
ay) é EL yecigy
pot is ten dive tf. Seatties 6
Pit het et
ues CF pe Naertole Wea o
o L CX
note + 30 Eka, wien pe He pwer te abuse.

BLUE
yee “a esbin

ie Hen aly anol anal mentally
eae poe” } Le

Beta check ie, :
atvens « J L Cold Yereuws
1 NuySe Sastdeekt (Certifioate because back —
Bond neck Come back net Clear penling

i a S@e& ay en for uENGe « & Suing bret ds

sation te ve S¢cause F

Dhak I usete he hots PI play aénulledl me.

poncisce S se, inci Beles gud’ beta
en In4 ny r

bn ) mike. ay and hit thal cons bath

€ Censcteus ( p to ref ihe Oo ade Noehy °

meegl help bedagec. Tam stell tv ot Need

ave Pilsical therapy anol mental healt Covers elin

oted When men adbuseol Women and Jen Cant I

m back » 5 feel ac chante. (iyorbadly

 

i

 
$e 2:19-cv-01813-RSL Document 11 Filed 05/18/20 Page 5 of 5 ,

e

L, Annehe ladlet, believe thaf: Frantiste §

‘Zepeda ) Coote Dawes anol Kevin H Athnsen
Shpulol be eesparrscbte for the pair and

Sbhexin They heol me fer the Years ,

Ueh & is un nee. te hacks AX

fT; USh Pye bul SomneTninE Wi VELEHT « —
( See I er (ances frlage foc fads

Anneke Cacht |
1049! PO BEX
Bellevue , wW4

4yo06

 

 
